Case: 19-12196   Date Filed: 03/10/2020   Page: 1 of 2



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12196
                        Non-Argument Calendar
                      ________________________

                       Agency No. A200-617-099



RAMIRO BERNARDO GOMEZ-LOPEZ,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (March 10, 2020)



Before BRANCH, GRANT and BLACK, Circuit Judges.

PER CURIAM:
                Case: 19-12196       Date Filed: 03/10/2020      Page: 2 of 2



       Ramiro Gomez-Lopez seeks review of the Board of Immigration Appeals’

(BIA) denial of his motion to reopen on the basis that his notice to appear (NTA)

was deficient and, therefore, the immigration court lacked jurisdiction over his

removal proceedings. After review, 1 we deny the petition for review.

       Under 8 U.S.C. § 1229(a)(1), an alien in removal proceedings must be

provided with an NTA specifying the time or place of the alien’s hearing. 8 U.S.C.

§ 1229(a)(1)(G)(i). An NTA that does not specify the time and place of the

hearing does not comport with 8 U.S.C. § 1229(a) and consequently is not an NTA

under § 1229(a). Pereira v. Sessions, 138 S. Ct. 2105, 2110 (2018). We recently

clarified that 8 U.S.C. § 1229(a) and related agency regulations set out a

claim-processing rule, as opposed to a jurisdictional rule. Perez-Sanchez v. U.S.

Att’y Gen., 935 F.3d 1148, 1150 (11th Cir. 2019). Because the rule is not

jurisdictional, its violation does not deprive immigration courts of jurisdiction. Id.

       The district court did not abuse its discretion because Gomez-Lopez’s claim

is foreclosed by our holding in Perez-Sanchez that statutorily deficient notices to

appear do not deprive immigration courts of jurisdiction. See Perez-Sanchez, 935

F.3d at 1150. Accordingly, we deny the petition for review.

       PETITION DENIED.



       1
        The BIA’s denial of a motion to reopen is reviewed for an abuse of discretion.
Montano Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1226 (11th Cir. 2008).
                                               2